Exhibit 10.1

SPRINT NEXTEL CORPORATION

CHANGE IN CONTROL SEVERANCE PLAN

(Effective January 1, 2007 and

Amended and Restated Effective January 1, 2008)



--------------------------------------------------------------------------------

SPRINT NEXTEL CORPORATION

CHANGE IN CONTROL SEVERANCE PLAN

(Amended and Restated Effective January 1, 2008)

TABLE OF CONTENTS

 

Article

        Page ARTICLE ONE    INTRODUCTION    1 ARTICLE TWO    DEFINITIONS    3
ARTICLE THREE    ELIGIBILITY AND PARTICIPATION    11 ARTICLE FOUR    SEVERANCE
BENEFITS    12 ARTICLE FIVE    AMENDMENT AND TERMINATION    18 ARTICLE SIX   
MISCELLANEOUS    19 APPENDIX I    PLAN PARTICIPANTS    26 APPENDIX II   
APPLICABLE BENEFITS AND PERIODS    27 APPENDIX III    PARTICIPATING EMPLOYERS   
28

 

- i -



--------------------------------------------------------------------------------

ARTICLE ONE

INTRODUCTION

 

1.01 Purpose of the Plan

The Sprint Nextel Corporation Change in Control Severance Plan (the “Plan”)
provides primarily for severance compensation benefits for certain key employees
following termination of employment in connection with and/or following a Change
in Control. Given the level of acquisition and change in control activity in
today’s business environment, the Board recognizes and understands that many key
employees face uncertainty with respect to their job security. In addition, the
Board believes that the concerns of key employees regarding a possible Change in
Control transaction may cause them to consider career changes in an effort to
assure financial security for themselves and their families. Consequently, the
Corporation desires to increase the willingness of its key employees to remain
with the Corporation (or its Subsidiaries) notwithstanding the employment
uncertainties related to a possible Change in Control by providing certain
economic benefits in the event of a Change in Control, thus allowing such key
employees to make career decisions without undue time pressure and financial
uncertainty.

The Plan is intended to provide severance compensation and benefits pursuant to
the Plan if a Change in Control of the Corporation has occurred and the
Participant’s employment is either (a) terminated by a Company without Cause or
(b) voluntarily terminated by the Participant for Good Reason in accordance with
the terms of this Plan. The purpose and intent of the Plan is to help the
Corporation attract and retain key employees and reduce distractions resulting
from a potential Change in Control. The Board has considered the effect that a
Change in Control of the Corporation may have on key employees of the
Corporation and its Subsidiaries, and has found that such a Plan is in the best
interest of the Corporation and its stockholders.

Capitalized terms used throughout the Plan have the meanings set forth in
Article Two, except as otherwise defined in the Plan or where the context
clearly requires otherwise.

 

1.02 Plan Status

The Plan is intended to be a plan providing Severance Benefits following a
Change in Control. The Plan is intended to be a top hat plan for a select group
of management or highly compensated executives, subject only to the
administration and enforcement provisions of ERISA.

 

1.03 Entire Plan

This document, including any Appendix hereto, and any documents incorporated
herein by reference set forth the provisions of the Plan effective as of the
date of this current amendment and restatement of the Plan.

 

1



--------------------------------------------------------------------------------

1.04 Administration

The Human Capital and Compensation Committee of the Board (the “Compensation
Committee”) shall administer the Plan; provided, however, that none of the
members of the Compensation Committee will be a Participant. The powers and
duties of the Compensation Committee in administering the Plan are set forth in
Section 6.02.

 

2



--------------------------------------------------------------------------------

ARTICLE TWO

DEFINITIONS

 

2.01 Defined Terms. For purposes of this Plan the following terms shall have the
following meanings:

 

  (a) “Accounting Firm” means a nationally recognized accounting firm, or
actuarial, benefits or compensation consulting firm (with experience in
performing the calculations regarding the applicability Section 280G of the Code
and of the tax imposed by Section 4999 of the Code) selected by the Corporation.

 

  (b) “Applicable Multiple” means the number specified under the heading
“Applicable Multiple” on Appendix II for the Participant’s designated Severance
Benefit Classification.

 

  (c) “Applicable Period” means the period specified under the heading
“Applicable Period” on Appendix II for the Participant’s designated Severance
Benefits Classification.

 

  (d) “Base Salary” means the annual base salary of any Participant, exclusive
of any bonus, special pay or other benefits a Participant may receive, and for
purposes of Article Four means such annual base salary in effect (i) on the date
immediately preceding the date of the relevant Change in Control or (ii) on the
date of the Participant’s termination of employment with a Company, whichever is
higher.

 

  (e) “Board” means the Board of Directors of the Corporation.

 

  (f) “Business Transaction” has the meaning set forth in Section 2.01(h)(ii).

 

  (g) “Cause” means a termination of a Participant’s employment due to the
Participant’s:

 

  (i) conviction of, or entering into a plea of either guilty or nolo contendere
to, any felony, including, but not limited to, a felony involving moral
turpitude, embezzlement, theft or similar act that occurred during or in the
course of the Participant’s employment with a Company;

 

  (ii) willful and continued failure to substantially perform his duties for a
Company, after receiving written notice from or on behalf of such Company and
having had a thirty (30) day opportunity to cure the deficiency;

 

  (iii) willful misconduct or gross negligence that results in material harm to
a Company; or

 

  (iv) willful violation of the Corporation’s policies that results in material
harm to a Company.

 

3



--------------------------------------------------------------------------------

For purposes of this Plan, an act, or failure to act, shall not be deemed to be
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without a reasonable belief that the action or omission was in the best
interests of a Company.

 

  (h) “Change in Control” means the occurrence of any of the following events:

 

  (i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of the combined voting power of the then-outstanding Voting Stock
of the Corporation; except, that:

 

  (A) for purposes of this Section 2.01(h)(i), the following acquisitions shall
not constitute a Change in Control: (1) any acquisition of Voting Stock of the
Corporation directly from the Corporation that is approved by a majority of the
Incumbent Directors, (2) any acquisition of Voting Stock of the Corporation by
the Corporation or any Subsidiary, (3) any acquisition of Voting Stock of the
Corporation by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary, and (4) any acquisition of Voting Stock of the
Corporation by any Person pursuant to a Business Transaction that complies with
clauses (A), (B) and (C) of Section 2.01(h)(ii);

 

  (B) if any Person becomes the beneficial owner of thirty percent (30%) or more
of combined voting power of the then-outstanding Voting Stock of the Corporation
as a result of a transaction or series of transactions described in clause
(1) of Section 2.01(h)(i)(A) above and such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock of the Corporation
representing one percent (1%) or more of the then-outstanding Voting Stock of
the Corporation, other than as a result of (x) a transaction described in clause
(1) of Section 2.01(h)(i)(A) above, or (y) a stock dividend, stock split or
similar transaction effected by the Corporation in which all holders of Voting
Stock are treated equally then such subsequent acquisition shall be treated as a
Change in Control;

 

  (C)

a Change in Control will not be deemed to have occurred if a Person becomes the
beneficial owner of thirty percent (30%) or more of the Voting Stock of the
Corporation as a result of a reduction in the number of shares of Voting Stock
of the Corporation outstanding pursuant to a transaction or series of
transactions that is approved by a majority of the Incumbent Directors unless
and until such Person thereafter becomes the beneficial owner of additional
shares of Voting Stock of the Corporation representing one percent (1%) or more
of the then-outstanding Voting Stock of the Corporation, other than as a result

 

4



--------------------------------------------------------------------------------

 

of a stock dividend, stock split or similar transaction effected by the
Corporation in which all holders of Voting Stock are treated equally; and

 

  (D) if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of thirty percent (30%) or more
of the Voting Stock of the Corporation inadvertently, and such Person divests as
promptly as practicable, but no later than the date, if any, set by the
Incumbent Directors a sufficient number of shares so that such Person
beneficially owns less than thirty percent (30%) of the Voting Stock of the
Corporation, then no Change in Control shall have occurred as a result of such
Person’s acquisition; or

 

  (ii) the consummation of a reorganization, merger or consolidation of the
Corporation with, or the acquisition of the stock or assets of the Corporation
by, another Person, or similar transaction (each, a “Business Transaction”),
unless, in each case, immediately following such Business Transaction (A) the
Voting Stock of the Corporation outstanding immediately prior to such Business
Transaction continues to represent, directly or indirectly, (either by remaining
outstanding or by being converted into Voting Stock of the surviving entity or
any parent thereof), more than fifty percent (50%) of the combined voting power
of the then outstanding shares of Voting Stock or comparable equity interests of
the entity resulting from such Business Transaction (including, without
limitation, an entity which as a result of such transaction owns the Corporation
or all or substantially all of the Corporation’s assets either directly or
through one or more subsidiaries), (B) no Person (other than the Corporation,
such entity resulting from such Business Transaction, or any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any
Subsidiary or such entity resulting from such Business Transaction) beneficially
owns, directly or indirectly, thirty percent (30%) or more of the combined
voting power of the then outstanding shares of Voting Stock of the entity
resulting from such Business Transaction, and (C) at least a majority of the
members of the board of directors of the entity resulting from such Business
Transaction were Incumbent Directors at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Transaction;
or

 

  (iii) during any consecutive eighteen (18) month period, more than thirty
percent (30%) of the Board ceases to be comprised of Incumbent Directors; or

 

  (iv) consummation of a transaction that implements in whole or in part a
resolution of the stockholders of the Corporation authorizing a sale of all or
substantially all of Corporation’s assets or a complete liquidation or
dissolution of the Corporation, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section 2.01(h)(ii).

 

5



--------------------------------------------------------------------------------

  (i) “Chief Executive Officer” means the Chief Executive Officer of the
Corporation.

 

  (j) “CIC Severance Protection Period” means the time period commencing on the
date of the first occurrence of a Change in Control and continuing until the
earlier of (i) the 18-month anniversary of such date or (ii) the Participant’s
death. A CIC Severance Protection Period shall also include the time period
before the occurrence of a Change in Control for Participants who are subject to
a Pre-CIC Termination with respect to the affected Participant.

 

  (k) “Code” means the Internal Revenue Code of 1986, as amended and the
proposed, temporary and final regulations promulgated thereunder. Reference to
any section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.

 

  (l) “Company” means as the context requires, the Corporation, any
Participating Employer, or any entity to which a Participant’s employment is
transferred, at the direction of the Corporation, and with which the Corporation
would be considered a single employer as described in the definition of
Separation from Service.

 

  (m) “Compensation Committee” has the meaning set forth in Section 1.04.

 

  (n) “Corporation” means Sprint Nextel Corporation, a Kansas corporation, or
any successor company.

 

  (o) “Director” means a member of the Board.

 

  (p) “Effective Date” means January 1, 2007.

 

  (q) “Employment Agreement” means any written employment agreement between a
Company and a Participant.

 

  (r) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder. Reference to any section or
subsection of ERISA includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

 

  (s) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder. Reference to any section or subsection
of the Exchange Act includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

 

  (t) “Excise Tax” shall mean, collectively, (i) the tax imposed by Section 4999
of the Code by reason of being “contingent on a change in ownership or control”
of the Corporation, within the meaning of Section 280G of the Code, or (ii) any
similar tax imposed by state or local law, or (iii) any interest or penalties
with respect to any excise tax described in clause (i) or (ii).

 

6



--------------------------------------------------------------------------------

  (u) “Good Reason” means a Participant’s resignation from employment with a
Company in accordance with Section 6.15(b) after any of the actions listed below
are directed at the Participant without the Participant’s written consent
(unless cured prior to such resignation):

 

  (i) Such Company’s material breach of an Employment Agreement with the
Participant, if any;

 

  (ii) significant and adverse change in duties and responsibilities which
results in a change in a Participant’s tier (and adjusting as appropriate for
any changes to the Corporation’s system of classifying employees implemented
subsequent to the Effective Date) as compared with a Participant’s
responsibilities or duties immediately prior to the Change in Control;

 

  (iii) reduction in a Participant’s Base Salary as compared with the
Participant’s Base Salary immediately prior to the Change in Control, except for
across-the-board reductions generally applicable to all senior executives;

 

  (iv) reduction in a Participant’s Target Bonus as compared with the
Participant’s Target Bonus in effect immediately prior to the Change in Control,
except for across-the-board reductions generally applicable to all senior
executives;

 

  (v) the failure to provide long-term incentive opportunities to the
Participant at a level that is generally comparable to all senior executives;

 

  (vi) reduction in the aggregate value of Section 2.01(u)(iii), (iv) and (v) as
compared with such benefits in effect immediately prior to the Change in
Control, except for across-the-board reductions of not more than ten percent
(10%) generally applicable to all senior executives;

 

  (vii) reduction in aggregate employee benefits provided to the Participant as
compared to the value of aggregate employee benefits provided immediately prior
to the Change in Control, except for across-the-board reductions generally
applicable to all senior executives;

 

  (viii) a Company requires the Participant to have the Participant’s principal
location of work changed to a location more than fifty (50) miles from the
location thereof immediately prior to the Change in Control; or

 

  (ix) failure of any successor to a Company to assume the Participant’s
Employment Agreement or this Plan, as applicable;

provided, however, that a Participant’s right to resign his employment for Good
Reason will lapse unless such resignation occurs within sixty (60) days of the
event giving rise to Good Reason in accordance with Section 6.15(b) (the “Good
Reason Period”). Notwithstanding the foregoing, the lapse of such Participant’s
right to resign for Good Reason will only apply to the event giving rise to Good
Reason. For the avoidance of

 

7



--------------------------------------------------------------------------------

doubt, the Participant shall have the right to resign for Good Reason, as
provided in this Section 2.01(u), upon the occurrence of a subsequent and
independent event giving rise to Good Reason.

 

  (v) “Good Reason Period” has the meaning set forth in Section 2.01(u).

 

  (w) “Incumbent Directors” means the individuals who, as of the Effective Date,
are Directors of the Corporation, and any individual becoming a Director after
the Effective Date whose election, nomination for election by the Corporation’s
stockholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Corporation in which such person is named as a nominee
for director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.

 

  (x) “Initial Term” has the meaning set forth in Section 5.02.

 

  (y) “JAMS” has the meaning set forth in Section 6.08(a).

 

  (z) “Parties” has the meaning set fourth in Section 6.08(a).

 

  (aa) “Participant” means each full-time employee of a Company who is
recommended to the Compensation Committee by the Chief Executive Officer for
participation in the Plan and whose participation in the Plan has been approved
by the Compensation Committee as provided in Article Three and who continues to
remain employed by a Company either up through a Change in Control or up to a
termination of employment that qualifies as a Pre-CIC Termination, except as
otherwise removed from Participation pursuant to Article Three.

 

  (bb) “Participating Employer” means the Corporation and any Subsidiary of the
Corporation that is designated as a Participating Employer under the Plan by the
Board, excluding, however, any division of the Corporation or of a Subsidiary or
affiliate of the Corporation that is designated by the Board as ineligible to
participate in the Plan. Appendix III contains a list of the Participating
Employers currently participating in the Plan that have adopted the Plan
pursuant to Article Six.

 

  (cc) “Payment” has the meaning set forth in Section 4.05.

 

  (dd) “Person” has the meaning set forth in Section 2.01(h)(i).

 

  (ee) “Plan” has the meaning set forth in Section 1.01, as such may be amended
from time to time, or any successor plan, program or arrangement thereto.

 

  (ff)

“Pre-CIC Termination” means the termination of a Participant without Cause if
(i) the termination occurs in the six-month period before a Change in Control at
the

 

8



--------------------------------------------------------------------------------

 

request of a third party in contemplation of a Change in Control, (ii) the
Change in Control occurs, and (iii) the termination constitutes a Separation
from Service.

 

  (gg) “Release” means a release of claims and a non-compete agreement and other
restrictive covenants in a form provided to the Participant by the Corporation
in connection with the payment of benefits under this Plan.

 

  (hh) “Release Consideration and Revocation Period” means the combined total of
the Release Consideration Period and the Release Revocation Period.

 

  (ii) “Release Consideration Period” means the period of time pursuant to the
terms of a Release afforded a Participant to consider whether to sign it.

 

  (jj) “Release Revocation Period” means the period pursuant to the terms of an
executed Release in which it may be revoked by a Participant.

 

  (kk) “Renewal Term” has the meaning set forth in Section 5.02.

 

  (ll) “Separation from Service” means “separation from service” from an
Employer as described under Code Section 409A and any governing Internal Revenue
Service guidance and Treasury regulations. A Participant who is a Board member
does not have a Separation from Service until he or she has a Separation from
Service with respect to both his or her employment and his or her Board
membership. “Employer” means the Corporation and any affiliate with which the
Corporation is treated as a single employer under Code Section 414(b) or 414(c),
as modified in (i) and (ii) below.

 

  (i) 50 Percent-Owned Entities. In applying Code Sections 1563(a)(1), (2), and
(3) to Code Section 414(b), the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears. In applying Treasury Regulation
Section 1.414(c)-2 to trades or businesses (whether or not incorporated) that
are under common control under Code Section 414(c), “at least 50 percent” is
used instead of “at least 80 percent” each place it appears.

 

  (ii) 20 Percent-Owned Entities. In addition to (i) above, where the
Compensation Committee determines that legitimate business criteria exist with
respect to a particular entity, in applying Code Sections 1563(a)(1), (2), and
(3) under Code Section 414(b), the language “at least 20 percent” is used
instead of “at least 80 percent” each place it appears. In applying Treasury
Regulation Section 1.414(c)-2 to trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
“at least 20 percent” is used instead of “at least 80 percent” each place it
appears.

 

  (iii)

Service Level. A Separation from Service occurs when the Participant’s level of
services drops to 21 percent or less of the average level of service provided by
the Participant over the immediately preceding 36-month period (or if providing
services for less than 36 months, that lesser period).

 

9



--------------------------------------------------------------------------------

 

If a Participant’s status changes from an employee to an independent contractor,
or from an independent contractor to an employee, services provided in both
capacities are taken into account.

 

  (mm) “Separation Plan” means the Corporation’s Separation Plan as may be
amended from time to time or any successor plan, program, arrangement or
agreement thereto.

 

  (nn) “Severance Benefits” means Severance Pay and the other benefits payable
to a Participant pursuant to Article Four of the Plan.

 

  (oo) “Severance Benefits Classification” means a Participant’s severance
benefits classification, as specified for the Participant on Appendix I and as
set forth on Appendix II.

 

  (pp) “Severance Pay” means the cash severance payments payable to a
Participant pursuant to Section 4.01 of the Plan.

 

  (qq) “Specified Employee” means a Participant who is a “specified employee” of
the Corporation for purposes of Code Section 409A, as administratively
determined by the Board of Directors of the Corporation in accordance with the
guidance and Treasury regulations issued under Code Section 409A.

 

  (rr) “STIP” means the Corporation’s short term incentive plan, under Section 8
of the Corporation’s Omnibus Incentive Plan, effective May 8, 2007, as may be
amended from time to time, or any successor plan, program or arrangement
thereto.

 

  (ss) “Subsidiary” means any entity in which the Corporation, directly or
indirectly, beneficially owns more than fifty percent (50%) of such entity’s
equity interest by vote and value.

 

  (tt) “Target Bonus” means a Participant’s target (i.e., based on 100%
attainment of stated objectives) short-term incentive opportunity under the
STIP.

 

  (uu) “Voting Stock” means securities entitled to vote generally in the
election of directors.

 

10



--------------------------------------------------------------------------------

ARTICLE THREE

ELIGIBILITY AND PARTICIPATION

 

3.01 Eligibility on the Effective Date

Each full-time employee of the Corporation or a Participating Employer who has
been recommended to the Compensation Committee to be a Tier I or Tier II
Executive by the Chief Executive Officer and whose participation in the Plan has
been approved by the Compensation Committee, as of the Effective Date will be a
Participant in the Plan.

 

3.02 Future Eligibility

Except as provided in the next sentence, each full-time employee of the
Corporation or a Participating Employer who is recommended to the Compensation
Committee to be a Tier I or Tier II Executive by the Chief Executive Officer
will be a Participant in the Plan only if the Compensation Committee approves
his or her participation after the Effective Date and before a Change in
Control.

 

3.03 Plan Participants

Appendix I lists, as of the date of this current amendment and restatement of
the Plan, the individuals whom the Compensation Committee has designated as
Participants in accordance with Sections 3.01 and 3.02.

 

3.04 End of Participation

At any time prior to the six (6) month period preceding the occurrence of a
Change in Control, the Compensation Committee may authorize a Company to provide
a Participant with written notice of termination of the Participant’s
designation as a Participant in the Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE FOUR

SEVERANCE BENEFITS

 

4.01 Severance Benefits

 

  (a) Eligibility. A Participant will be eligible for the Severance Benefits
described in this Section, subject to the remainder of this paragraph and
Section 4.02, if a Change in Control occurs and, during the CIC Severance
Protection Period, (a) a Company terminates the Participant’s employment without
Cause (b) the Participant voluntarily terminates employment for Good Reason
during the applicable Good Reason Period or (c) the Company that employs the
Participant ceases to constitute a single employer with the Corporation, as
described in the definition of Separation from Service, and such termination of
employment or change in status constitutes a Separation from Service. In
addition, as a condition of receiving Severance Benefits, the Participant must
execute a Release within the Release Consideration Period and deliver it to the
Company with the Release Revocation Period expired without revocation.

 

  (b) Amount, Time, and Form of Benefit. A Participant described in (a) above
will be entitled to the following benefits, subject to the conditions described
below.

 

  (i) Pro Rata Target Bonus for Performance Periods Beginning on or Before
January 1, 2009. In lieu of any benefit that may be paid under the STIP, the
prorated portion of the Participant’s Target Bonus for the year in which the
Participant’s Separation from Service occurs (prorated for the portion of the
performance period before the Separation from Service date in accordance with
the terms of the STIP and related administrative guidelines under the STIP).
This amount is payable in a lump sum on the Separation from Service date. A
resignation for Good Reason under this Plan is deemed to be a termination
without Cause under the STIP.

 

  (ii) Pro Rata Bonus for Performance Periods Beginning After January 1, 2009.
In lieu of any benefit that may be paid under the STIP, a prorated portion of
the Participant’s bonus (determined as described below) for the year in which
the Participant’s Separation from Service occurs (prorated for the portion of
the performance period before Separation from Service date in accordance with
the terms of the STIP and related administrative guidelines under the STIP). If
the Separation from Service occurs in the same calendar year in which the Change
in Control occurs, the prorated bonus will be based on a prorated portion of the
Participant’s Target Bonus payable in a lump sum on the Separation from Service
date. If the Separation from Service occurs after the calendar year in which the
Change in Control occurs, the prorated bonus will be based on a prorated portion
of the Participant’s actual bonus for the performance period, based on
satisfaction of the pre-established performance targets, payable in a lump sum
on the date payments under the STIP are paid to Executives who remain employed
but no later than March 15 of the year following the Separation from Service
date.

 

12



--------------------------------------------------------------------------------

  (iii) CIC Severance Amount. Except as provided in the next sentence, an
amount—payable in accordance with (iv) below—equal to: the Participant’s
Applicable Multiple (based on the Participant’s Severance Benefits
Classification) multiplied by the sum of the Participant’s (x) Base Salary and
(y) Target Bonus, in each case, for the year in which the Participant’s
termination occurs (“CIC Severance Amount”). If, however, the Participant’s
Separation from Service is for Good Reason due to a reduction of the
Participant’s Target Bonus under Section 2.01(u)(iv), the Participant’s Target
Bonus under this subsection will be the Participant’s Target Bonus in effect
immediately before the reduction.

 

  (iv) Form and Timing of Payment. The CIC Severance Amount under (iii) above is
payable at the time and in the form provided in this subsection, subject to the
six-month delay for Specified Employees under Section 4.02(b). This amount is
composed of two parts: the amount to which the Participant would otherwise be
entitled under an Employment Agreement or Separation Plan with respect to Base
Salary and annual short term incentive compensation in the absence of this Plan,
assuming the conditions resulting in entitlement to such benefits has occurred,
(“Base Severance Amount”), and the additional amount, if any, provided under
(iii) above (“CIC Enhancement”). These amounts are payable as follows, depending
for each individual Participant upon whether the Change in Control is a “change
in control event” as defined in the applicable Section 409A Treasury Regulations
(“409A CIC”) or not (“Non-409A CIC”).

 

  (A) 409A CIC. All CIC Severance Amounts payable as a result of a 409A CIC are
payable in a lump sum. For any Participant whose Separation from Service occurs
before a Change in Control under circumstances constituting a Pre-CIC
Termination, any CIC Severance Amount payable under this Plan is reduced by
amounts previously paid with respect to Base Salary and annual short term
incentive compensation under an Employment Agreement or Separation Plan to the
Participant for any period after the Separation from Service. The CIC Severance
Amount is payable on (x) the Executive’s Separation from Service date; or
(y) for a Pre-CIC Termination, the closing date of the 409A CIC, except that if
the Release Consideration and Revocation Period ends on or after December 15 of
the calendar year in which the Participant incurs a Separation from Service, the
CIC Severance Amount is payable on the first business day in the following
calendar year.

 

  (B)

Non-409A CIC. All CIC Enhancements payable as a result of a Non-409A CIC are
payable in a lump sum. All Base Severance Amounts payable as a result of a
Separation from Service in connection with a Non-409A CIC are payable in the
form provided under the applicable Employment Agreement or Separation Plan. For
any Participant whose Separation from Service occurs before a Change in Control
under circumstances constituting a Pre-CIC

 

13



--------------------------------------------------------------------------------

 

Termination, any Base Severance Amount payable under this Plan is reduced by
amounts previously paid with respect to Base Salary and annual short term
incentive compensation under an Employment Agreement or Separation Plan to the
Participant for any period after the Separation from Service. The CIC Severance
Amounts are payable (or installment payments will commence) on (x) the
Executive’s Separation from Service date; or (y) for a Pre-CIC Termination, the
closing date of the Non-409ACIC, except that if the Release Consideration and
Revocation Period ends on or after December 15 of the calendar year in which the
Participant incurs a Separation from Service, any payments under this section
4.01(b)(iv)(B) that are otherwise payable in the calendar year of the
Participant’s Separation from Service shall be paid in a lump sum on the first
business day of the following calendar year.

 

  (v) Health Coverage. A Participant may continue participation at then-existing
participation and coverage levels for the Applicable Period following the
Separation from Service in the Corporation’s group health and life insurance
plans comparable to the terms in effect from time to time for the Corporation’s
senior executives, including any co-payment and premium payment requirements,
except that: (A) after the Applicable Period expires, the Participant will
retain any rights to continue coverage under the group health plans under the
benefits continuation provisions pursuant to Section 4980B of the Code and to
continue coverage under any life insurance plans by paying the applicable
premiums of such plans; (B) the Participant will no longer be eligible to
receive the benefits otherwise receivable under this subsection as of the date
that the Participant becomes eligible to receive comparable benefits from a new
employer or otherwise; and (C) no Company may provide a cash payment in lieu of
the benefits provided under this subsection.

 

  (vi) Outplacement. For a period ending on the last day of the second calendar
year following the year in which the Participant’s Separation from Service
occurred, the Participant will receive outplacement services from a firm
selected by the applicable Company, at the Company’s expense, in an amount not
to exceed $35,000. No Company may provide a cash payment in lieu of this
outplacement benefit.

 

  (c) Equity and Long-Term Incentives. This Plan does not affect the vesting or
payment of any equity or long-term incentive grants or awards. Unvested equity
and other long-term incentives as specified in individual award agreements, if
applicable, shall vest and pay with respect to each Participant in accordance
with their terms.

 

  (d)

Reimbursements. Any reimbursements by a Company to a Participant of any eligible
expenses under this Plan that are not otherwise exempt from Code Section 409A
(“Reimbursements”) will be made promptly and, in any event, on or before the
last day of the Participant’s taxable year following the taxable year in which
the expense was incurred. The amount of any Reimbursements, and the value of

 

14



--------------------------------------------------------------------------------

 

any in-kind benefits not otherwise exempt from Code Section 409A to be provided
during any taxable year of a Participant will not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other of taxable
years of such Participant, except for any limit on the amount of expenses that
may be reimbursed under an arrangement described in Code Section 105(b). The
right to Reimbursements, or in-kind benefits, will not be subject to liquidation
or exchange for another benefit.

 

  (e) Benefits in Lieu of Other Severance. Any Severance Benefits payable under
this Section 4.01 will be paid solely in lieu of, not in addition to, any
severance amounts payable under an Employment Agreement or Separation Plan on
account of the Participant’s termination from employment, except to the extent
that the Employment Agreement provides greater benefits than the Severance
Benefits under this Plan. If the Employment Agreement provides a greater
benefit, that excess amount will be paid in accordance with the Employment
Agreement. In no event may there be duplication of benefits under this Plan and
any Employment Agreement or Separation Plan.

 

4.02 Section 409A

 

  (a) In General. The Company intends that benefits provided under the Plan will
not be subject to tax under Code Section 409A. Notwithstanding any provision of
the Plan to the contrary, the Plan is to be interpreted and construed consistent
with this intent. To the extent that any provision of the Plan were to conflict
with section 409A or that the administration of the Plan were to fail to satisfy
the requirements of section 409A, that provision will be deemed null and void to
the extent permitted by applicable law.

 

  (b) Distributions. Notwithstanding any provision of the Plan to the contrary,
distributions under the Plan may only be made upon an event and in a manner
permitted under Code Section 409A. In no event may a Participant, directly or
indirectly, designate the calendar year of payment, except as permitted by Code
Section 409A. The right to a series of payments under the Plan will be treated
as a right to a series of separate payments. If a distribution or benefit
subject to Code Section 409A is being made to a Specified Employee due to the
Participant’s Separation from Service, distribution or payment will be delayed
until the earlier to occur of the Participant’s death or the day that is six
months and one day following the Participant’s Separation from Service (the
“Delay Period”). The postponed payments will be paid to the Participant on the
last day of the Delay Period.

 

  (c)

No Representations or Warranties. The Corporation does not, however, assume any
economic burdens associated with Code Section 409A. Although the Corporation
intends to administer the Plan to prevent taxation under Code Section 409A, it
does not represent or warrant that the Plan complies with any provision of
federal, state, local, or non-United States law. The Corporation, its
subsidiaries, and their respective directors, officers, employees and advisers
will not be liable to any Participant (or any other individual claiming a
benefit through the Participant) for any tax, interest, or penalties the
Participant may owe as a result

 

15



--------------------------------------------------------------------------------

 

of participation in the Plan. And neither the Corporation nor its subsidiaries
or affiliates have any obligation to indemnify or otherwise protect any
Participant from any obligation to pay taxes under Code Section 409A.

 

4.03 Forfeiture

Any right of the Participant to receive Severance Benefits hereunder shall be
forfeited to the extent of any amounts payable or benefits due after any breach
of Section 6.09 by the Participant.

 

4.04 Legal Fees

All expenses of a Participant incurred in enforcing the Participant’s rights
and/or to recover the Participant’s benefits under this Article Four, including
but not limited to, attorneys’ fees, court costs, arbitration costs, and other
expenses shall be paid by the Corporation. The Corporation shall pay, or
reimburse the Participant for such fees, costs and expenses, promptly upon
presentment of appropriate documentation, but only if, to the extent and at the
earliest date(s) such payment or reimbursement does not violate Code
Section 409A.

 

4.05 Applicable Provisions if Excise Tax Applies

Anything in the Plan to the contrary notwithstanding, if it is determined (as
hereafter provided) that any payment or distribution by or on behalf of a
Company to or for the benefit of the Participant, whether paid or payable or
distributed or distributable pursuant to the terms of the Plan or otherwise
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any stock option, stock appreciation
right or similar right, or the lapse or termination of any restriction on or the
vesting or exercisability of any of the foregoing (a “Payment”), would be
subject to the Excise Tax, but for the application of this sentence, then the
Payment shall be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such Payment, as so reduced,
constitutes an “Excess Parachute Payment” within the meaning of Section 280G of
the Code; provided, however, that the foregoing reduction shall be made only if
and to the extent that such reduction would result in an increase in the
aggregate Payment to be provided, determined on an after-tax basis (taking into
account the Excise Tax imposed, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income taxes). The fact
that the Participant’s right to a Payment may be reduced by reason of the
limitations contained in this Section 4.05 shall not of itself limit or
otherwise affect any other rights of the Participant other than under the Plan.
In the event that a Payment intended to be provided under the Plan is required
to be reduced pursuant to this Section 4.05, the Corporation may effect such
reduction in any manner it deems appropriate.

 

  (a)

All determinations required to be made under this Section 4.05, including
whether an Excise Tax is payable by the Participant and the amount of such
Excise Tax, shall be made by the Accounting Firm. The Corporation shall direct
the Accounting Firm to submit its determination and detailed supporting
calculations to the relevant Company and the Participant within fifteen
(15) calendar days after the date of the Participant’s termination, if
applicable, and any other such time or

 

16



--------------------------------------------------------------------------------

 

times as may be requested by such Company or the Participant. If the Accounting
Firm determines that no Excise Tax is payable by the Participant, it shall, at
the same time as it makes such determination, furnish the Participant with an
opinion that the Participant has substantial authority not to report any Excise
Tax on the Participant’s federal, state, local income or other tax return.

 

  (b) The Corporation and the Participant shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Corporation or the Participant, as the case may be, reasonably requested by
the Accounting Firm, and otherwise cooperate with the Accounting Firm in
connection with the preparation and issuance of the determination contemplated
by Section 4.05(a). Any reasonable determination by the Accounting Firm of the
type contemplated by Section 4.05(a) (and supported by the calculations done by
the Accounting Firm) shall be binding upon such Company and the Participant.

 

  (c) The federal, state and local income or other tax returns filed by the
Participant shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax, if any,
payable by the Participant. The Participant shall make proper payment of the
amount of any Excise Tax, and upon request, provide to the Corporation true and
correct copies (with any amendments) of the Participant’s federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably requested by the Corporation, evidencing
such filing and payment.

 

  (d) The Corporation will pay the fees and expenses of the Accounting Firm for
its services in connection with the determinations and calculations contemplated
by Section 4.05(a) and Section 4.05(c). If such fees and expenses are initially
paid by the Participant, subject to Section 4.02, the Corporation shall
reimburse the Participant the full amount of such fees and expenses within ten
(10) business days after receipt from the Participant of reasonable evidence of
payment.

 

17



--------------------------------------------------------------------------------

ARTICLE FIVE

AMENDMENT AND TERMINATION

 

5.01 Amendment

The Corporation reserves the right to amend, modify or change the Plan, at any
time without any Participant’s consent; provided, however, that any amendment,
modification or change that adversely affects a Participant’s severance benefits
and/or rights will not apply to a Participant if the revision is made within six
(6) months prior to, the occurrence of a Change in Control without the
Participant’s written consent (and before all payments and benefits hereunder or
at or following the occurrence of such Change in Control associated with such
Change in Control are paid or made available as set forth herein), except as may
be otherwise required to comply with changes in applicable laws or regulations,
including as set forth in Section 4.02.

 

5.02 Termination

The term of the Plan shall be for an initial term of two (2) years commencing on
the Effective Date and shall continue through December 31, 2008 (the “Initial
Term”); provided, however, that at the end of the Initial Term and on each
succeeding anniversary of the Effective Date, the Plan will be automatically
extended by an additional one (1) year (each, a “Renewal Term”), unless, not
less than one (1) year prior to the end of the Initial Term or any Renewal Term,
a Company has given the Participants written notice of nonrenewal.
Notwithstanding the foregoing, following the commencement of any discussions
with a third party that result in a Change in Control, the Plan shall continue
subject to Section 5.01, until the applicable Participating Employer has fully
performed all of such Participating Employer’s obligations under the Plan with
respect to all Participants, and shall have paid all Severance Benefits under
the Plan in full to all Participants.

 

18



--------------------------------------------------------------------------------

ARTICLE SIX

MISCELLANEOUS

 

6.01 Participant Rights

Each Company intends this Plan to constitute a legally enforceable obligation
between (A) such Company and (B) each Participant.

It is also intended that the Plan shall confer vested and non-forfeitable rights
for each Participant to receive benefits to which the Participant is entitled
under the terms of the Plan with Participants being third party beneficiaries.

Except as provided in the definitions of Cause and Good Reason, nothing in this
Plan shall be construed to confer on any Participant any right to continue in
the employ of any Company or a Subsidiary or affiliate of the Corporation or to
affect in any way the right of the Corporation or a Subsidiary or affiliate of
the Corporation to terminate a Participant’s employment without prior notice at
any time for any reason or no reason.

 

6.02 Authority of the Compensation Committee

 

  (a) The Compensation Committee will administer the Plan and have the full
authority and discretion necessary to accomplish that purpose, including,
without limitation, the authority and discretion to:

 

  (i) resolve all questions relating to the eligibility of Participants;

 

  (ii) determine the amount of benefits, if any, payable to Participants under
the Plan and determine the time and manner in which such benefits are to be
paid;

 

  (iii) engage any administrative, legal, tax, actuarial, accounting, clerical,
or other services it deems appropriate in administering the Plan;

 

  (iv) construe and interpret the Plan, supply omissions from, correct
deficiencies in and resolve inconsistencies or ambiguities in the language of
the Plan, resolve inconsistencies or ambiguities between the provisions of this
document, and adopt rules for the administration of the Plan which are not
inconsistent with the terms of the Plan document;

 

  (v) compile and maintain all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan; and

 

  (vi) resolve all questions of fact relating to any matter for which it has
administrative responsibility.

 

  (b)

The Compensation Committee shall perform all of the duties and may exercise all
of the powers and discretion that the Compensation Committee deems necessary or
appropriate for the proper administration of the Plan, including, but not
limited

 

19



--------------------------------------------------------------------------------

 

to, delegation of any of its duties to one or more authorized officers, and
shall do so in a uniform, nondiscriminatory manner.

 

  (c) Any failure by the Compensation Committee to apply any provisions of this
Plan to any particular situation shall not represent a waiver of the
Compensation Committee’s authority to apply such provisions thereafter. Every
interpretation, choice, determination or other exercise of any power or
discretion given either expressly or by implication to the Compensation
Committee shall be conclusive and binding upon all parties having or claiming to
have an interest under the Plan or otherwise directly or indirectly affected by
such action, without restriction, however, on the right of the Compensation
Committee to reconsider and redetermine such action.

 

  (d) Any decision rendered by the Compensation Committee and any review of such
decision shall be limited to determining whether the decision was so arbitrary
and capricious as to be an abuse of discretion. The Compensation Committee may
adopt such rules and procedures for the administration of the Plan as are
consistent with the terms hereof.

 

6.03 Claims Procedure

 

  (a) With respect to any claim for benefits which are provided exclusively
under this Plan, the claim shall be approved or denied by the Compensation
Committee within sixty (60) days following the receipt of the information
necessary to process the claim. If the Compensation Committee denies a claim for
benefits in whole or in part, it will give written notice of the decision to the
claimant or the claimant’s authorized representative, which notice will set
forth in a manner calculated to be understood by the claimant, stating the
specific reasons for such denial, make specific reference to the pertinent Plan
provisions on which the decision was based, and provide any other additional
information, as applicable, required by 29 Code of Federal Regulations
Section 2560.503-1 applicable to the Plan.

 

  (b) With respect to any claim for benefits which, under the terms of the Plan,
are provided under another employee benefit plan maintained by a Company, the
Compensation Committee shall determine claims regarding the Participant’s
eligibility under the Plan in accordance with the preceding paragraph, but the
administration of any other claim with respect to such benefits (including the
amount of such benefits) shall be subject to the claims procedure specified in
such other employee benefit plan or program.

Appeals with respect to any claim for benefits which, under the terms of the
Plan, are provided under another employee benefit plan maintained by a Company
(e.g., group health, life insurance, etc.), shall be subject to the claims and
appeals procedure specified in such other employee benefit plan.

 

20



--------------------------------------------------------------------------------

6.04 Records and Reports

The Compensation Committee will maintain adequate records of all of their
proceedings and acts and all such books of account, records, and other data as
may be necessary for administration of the Plan. The Compensation Committee will
make available to each Participant upon the Participant’s request such of the
Plan’s records as pertain to him for examination at reasonable times during
normal business hours.

 

6.05 Reliance on Tables, Etc.

In administering the Plan, the Compensation Committee is entitled to the extent
permitted by law to rely conclusively upon all tables, valuations, certificates,
opinions and reports which are furnished by accountants, legal counsel or other
experts employed or engaged by the Compensation Committee. The Compensation
Committee will be fully protected in respect of any action taken or suffered by
the Compensation Committee in good faith reliance upon all such tables,
valuations, certificates, reports, opinions or other advice. The Compensation
Committee is also entitled to rely upon any data or information furnished by a
Participating Employer or by a Participant as to any information pertinent to
any calculation or determination to be made under the provisions of the Plan,
and, as a condition to payment of any benefit under the Plan the Compensation
Committee may request a Participant to furnish such information as it deems
necessary or desirable in administering the Plan.

 

6.06 Availability of Plan Information and Documents

Any Participant having a question concerning the administration of the Plan or
the Participant’s eligibility for participation in the Plan or for the payment
of benefits under the Plan may contact the Compensation Committee and request a
copy of the Plan document. Each Participating Employer will keep copies of this
Plan document, exhibits and amendments hereto, and any related documents on file
in its administrative offices, and such documents will be available for review
by a Participant or a designated representative of the Participant at any
reasonable time during regular business hours. Reasonable copying charges for
such documents will be paid by the party requesting copies.

 

6.07 Expenses

All Plan administration expenses incurred by the Compensation Committee shall be
paid by the Corporation and all other administration expenses incurred by a
Company shall be paid by such Company.

 

6.08 Dispute Resolution

 

  (a)

If the Participant and any Company (collectively, the “Parties”) are unable to
resolve any controversy or claim arising out of or in connection with this Plan
or breach thereof, either Party shall refer the dispute to binding arbitration,
which shall be the exclusive forum of resolving such claims. Such arbitration
will be administered by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) pursuant to its Employment Arbitration Rules and Procedures and
governed by

 

21



--------------------------------------------------------------------------------

 

Kansas law. The arbitration shall be conducted by a single arbitrator selected
by the Parties according to the rules of JAMS. If the Parties fail to agree on
the selection of the arbitrator within thirty (30) days after either the
Participant or such Company’s request for arbitration, the arbitrator will be
chosen by JAMS. The arbitration proceeding shall commence on a mutually
agreeable date within ninety (90) days after the request for arbitration, unless
otherwise agreed by the Parties, and in the location where the Participant
worked during the six (6) months immediately prior to the request for
arbitration to the extent such location is Kansas or Virginia, and if not, the
location will be Kansas, unless the Parties agree otherwise.

 

  (b) Such Company shall reimburse the Participant for legal fees and expenses
incurred in connection with a dispute resolved under this Section 6.08. The
arbitrator shall not have authority to award attorneys’ fees or costs to either
of the Parties in any manner not consistent with this Section 6.08(b).

 

  (c) The arbitrator shall have no power or authority to make awards or orders
granting relief that would not be available to a party in a court of law. The
arbitrator’s award is limited by and must comply with the terms of the Plan,
including without limitation, Section 6.02(d) and applicable federal, state, and
local laws. The decision of the arbitrator shall be final and binding on the
Parties.

 

6.09 Continued Cooperation

 

  (a) Following termination of the Participant’s employment, the Participant
shall cooperate fully with the Corporation and with the Corporation’s counsel in
connection with any present and future actual or threatened litigation or
administrative proceeding involving any Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Participant’s employment by any Company. This cooperation by the
Participant will include, but not be limited to:

 

  (i) making himself reasonably available for interviews and discussions with
the Corporation’s counsel as well as for depositions and trial testimony;

 

  (ii) if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefore as and to the extent that
the Corporation or the Corporation’s counsel reasonably requests;

 

  (iii) refraining from impeding in any way the Corporation’s prosecution or
defense of such litigation or administrative proceeding; and

 

  (iv) cooperating fully in the development and presentation of the
Corporation’s prosecution or defense of such litigation or administrative
proceeding.

 

  (b)

The Participant will be reimbursed by the Corporation for reasonable travel,
lodging, telephone and similar expenses, as well as reasonable attorneys’ fees
(if independent legal counsel is necessary), incurred in connection with any
cooperation, consultation and advice rendered under this Section 6.09. The

 

22



--------------------------------------------------------------------------------

 

Participant shall not unreasonably withhold the Participant’s availability for
such cooperation, consultation and advice.

 

6.10 Adoption Procedure for Participating Employer

 

  (a) Any Subsidiary of the Corporation may become a Participating Employer
under the Plan provided that (i) the Board approves the adoption of the Plan by
such Subsidiary and designates such Subsidiary as a Participating Employer in
the Plan and (ii) by appropriate resolutions of the board of directors or other
governing body of such Subsidiary, such Subsidiary agrees to become a
Participating Employer under the Plan and also agrees to be bound by any other
terms and conditions which may be required by the Board or the Compensation
Committee, provided that such terms and conditions are not inconsistent with the
purposes of the Plan.

 

  (b) A Participating Employer may withdraw from participation in the Plan,
subject to approval by the Compensation Committee, by providing written notice
to the Compensation Committee that withdrawal has been approved by the board of
directors or other governing body of the Participating Employer; provided,
however, following the commencement of any discussion with a third party that
ultimately results in a Change in Control, the Compensation Committee shall have
no authority to approve the withdrawal of any Participating Employer until such
time as the Corporation and each Subsidiary of the Corporation (as appropriate)
shall have fully performed all of their obligations under the Plan with respect
to all Participants, and shall have paid all Severance Benefits under the Plan
in full to all Participants. The Board may at any time remove a Participating
Employer from participation in the Plan by providing written notice to the
Participating Employer that it has approved removal; provided, however,
following the commencement of any discussion with a third party that ultimately
results in a Change in Control, the Board shall have no authority to remove or
approve the withdrawal of any Participating Employer until such time as the
Corporation and each Subsidiary of the Corporation (as appropriate) shall have
fully performed all of their obligations under the Plan with respect to all
Participants, and shall have paid all Severance Benefits under the Plan in full
to all Participants. The Board will act in accordance with this Article pursuant
to unanimous written consent or by majority vote at a meeting.

 

6.11 Effect on Other Benefits

Except as otherwise provided herein, the Plan shall not affect any Participant’s
rights or entitlement under any other retirement or employee benefit plan
offered to him by the Corporation or a Subsidiary or affiliate of the
Corporation (as appropriate) as of the date of the Participant’s termination of
employment.

 

6.12 Successors

The Plan shall be binding upon any successor in interest of any Company and
shall inure to the benefit of, and be enforceable by, the Participant’s assigns
or heirs.

 

23



--------------------------------------------------------------------------------

6.13 Construction

In determining the meaning of the Plan, words imparting the masculine gender
shall include the feminine and the singular shall include the plural, unless the
context requires otherwise. Headings of sections and subsections of the Plan are
for convenience only and are not intended to modify or affect the meaning of the
substantive provisions of the Plan. Unless otherwise stated, references to
Sections are references to Sections of this Plan.

 

6.14 References to Other Plans and Programs

Each reference in the Plan to any plan, policy or program, the Plan or document
of the Corporation or a Subsidiary or affiliate of the Corporation shall include
any amendments or successor provisions thereto without the necessity of amending
the Plan for such changes.

 

6.15 Notices

 

  (a) General. Notices and all other communications contemplated by this Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Participant, (i) mailed
notices shall be addressed to the Participant at the Participant’s home address
which was most recently communicated to the Corporation in writing or (ii) in
the case of a Participant who is an employee, distributed to the employee at his
or her place of employment in compliance with 29 Code of Federal Regulations
Section 2520.104b-1(c). In the case of any Company, mailed notices shall be
addressed to the Corporation’s corporate headquarters, and all notices shall be
directed to the attention of its General Counsel.

 

  (b) Notice of Termination. Any notice of Cause by a Company or by the
Participant for Good Reason shall be communicated by a notice of termination to
the other party given in accordance with this Section 6.15. Such notice shall
indicate the specific termination provision in this Plan relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide the
basis for termination under the provision so indicated, and shall specify the
Participant’s date of termination.

 

6.16 No Duty to Mitigate

The Participant shall not be required to mitigate the amount of any payment
contemplated under this Plan, nor shall such payment be reduced by any earnings
that the Participant may receive from any other source, except as provided in
this Plan. The Participant’s coverage under any medical, dental, vision and
employee life insurance plans will terminate as of the date that the Participant
becomes eligible for comparable benefits of another employer.

 

24



--------------------------------------------------------------------------------

6.17 Withholding of Taxes

Any Company will withhold from any amounts payable under this Plan all federal,
state and local tax or other taxes as such Company is required to withhold
pursuant to any law or government regulation or rule.

 

6.18 Governing Law and Choice of Forum

 

  (a) Except to the extent that the Plan may be subject to the provisions of
ERISA, the Plan will be construed and enforced according to the laws of the
State of Kansas, without giving effect to the conflict of laws principles
thereof.

 

  (b) Except as otherwise required by ERISA, every right of action by a
Participant with respect to the Plan shall be barred after the expiration of
three (3) years from the date of termination of employment or the date of
receipt of the notice of denial of a claim for benefits or eligibility, if
earlier. If ERISA’s limitation on legal action does not apply, the laws of the
State of Kansas with respect to the limitations of legal actions shall apply and
the cause of action must be brought within the limitations provided under the
laws of the State of Kansas.

 

6.19 Validity/Severability

If any provision of this Plan or the application of any provision to any person
or circumstances is held invalid, unenforceable or otherwise illegal, the
remainder of this Plan and the application of such provision to any other person
or circumstances will not be affected, and the provision so held to be invalid
or unenforceable will be reformed to the extent (and only to the extent)
necessary to make it enforceable or valid. To the extent any provisions held to
be invalid or unenforceable cannot be reformed, such provisions are to be
stricken herefrom and the remainder of this Plan will be binding on the Parties
and their successors and assigns as if such invalid or illegal provisions were
never included in this Plan from the first instance.

 

6.20 Survival of Provisions.

Notwithstanding any other provision of this Plan, the Parties’ respective rights
and obligations under Sections 4.02, 6.01, 6.08, 6.09 and 6.10 will survive any
termination or expiration of this Plan or the termination of the Participant’s
employment for any reason whatsoever.

 

25



--------------------------------------------------------------------------------

APPENDIX I

PLAN PARTICIPANTS

As of December 15, 2008

The list of Participants and Tier Level is on file with Sprint Nextel’s Human
Resources department.

 

NAME

   SEVERANCE BENEFIT
CLASSIFICATION

 

26



--------------------------------------------------------------------------------

APPENDIX II

APPLICABLE BENEFITS AND PERIODS

As of December 15, 2008

 

Severance Benefits

Classification

  

Applicable Multiple

  

Applicable Period

Tier I Executive

   2    2 Years

Tier II Executive

   1.5    1.5 Years

 

27



--------------------------------------------------------------------------------

APPENDIX III

PARTICIPATING EMPLOYERS

As of December 15, 2008

 

Nextel Communications, Inc. Nextel South Corp. Nextel of Texas, Inc. Nextel
Communications of the Mid-Atlantic, Inc. Nextel West Corp. Nextel West Services
LLC Nextel of California, Inc. Nextel of New York, Inc. Nextel Systems Corp. US
Telecom, Inc. UCOM, Inc.

AirGate PCS, Inc.

Alamosa Missouri, LLC

Alamosa Wisconsin Limited Partnership

Southwest PCS, L.P.

SPCS Caribe Inc.

Sprint International Caribe, Inc. Sprint/United Management Company Sprint Nextel
Corporation Texas Telecommunications, LP UbiquiTel Operating Company Washington
Oregon Wireless, LLC

 

28